

	

		II

		109th CONGRESS

		1st Session

		S. 2080

		IN THE SENATE OF THE UNITED STATES

		

			December 12, 2005

			Mr. Nelson of Florida

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  prohibit physicians and other health care practitioners from charging a

		  membership or other incidental fee (or requiring purchase of other items or

		  services) as a prerequisite for the provision of an item or service to a

		  medicare beneficiary.

	

	

		1.Short titleThis Act may be cited as the

			 Equal Access to Medicare Act of

			 2005.

		2.Prohibition of

			 incidental fees and required purchase of noncovered items or services under

			 medicare

			(a)In

			 generalSection 1842 of the

			 Social Security Act (42 U.S.C. 1395u)

			 is amended by adding at the end the following new subsection:

				

					(u)Prohibition of

				incidental fees or requiring purchase of noncovered items or services

						(1)In

				generalA physician, practitioner (as described in subsection

				(b)(18)(C)), or other individual may not—

							(A)charge a

				membership fee or any other incidental fee to a medicare beneficiary (as

				defined in section 1802(b)(5)(A)); or

							(B)require a

				medicare beneficiary (as so defined) to purchase a noncovered item or service

				as a prerequisite for the provision of a covered item or service to the

				beneficiary under this title.

							(2)ConstructionNothing

				in this subsection shall be construed to apply the prohibition under paragraph

				(1) to a physician, practitioner, or other individual described in such

				subsection who does not accept any funds under this

				title.

						.

			(b)Effective

			 dateThe amendment made by subsection (a) shall apply to

			 membership fees and other charges made, or purchases of items and services

			 required, on or after the date of enactment of this Act.

			

